Cole, J.

4. — -statute right of action.

(dissenting). — I cannot concur in the last point ruled by the foregoing opinion. I agree in the ruling that the dedication is to the city of Des Moines, and that it has been accepted. But I do not think that the city of Des Moines acquired such an absolute title to the streets and alleys, as to entitle it to maintain an action for the value of coal mined-thereunder, as against the dedicator.
The statute is, that “ the acknowledgment and recording of such plat is equivalent to a deed in fee simple of the portion of the land set apart for public use.” It *248is not claimed by my brothers, nor does the foregoing opinion decide, that the fee simple title acquired by the city is the same as that acquired by an ordinary grantee of a fee simple title. For instance, it is conceded in the foregoing opinion that the city could not sell the streets nor any part of them; and, in case there should be an abandonment by the city, the title would revert to the dedicator. And I suppose it is not claimed that the city has the right to occupy the streets for mining purposes, such „as sinking a shaft, erecting a house over it, and machinery for raising the coal, or buildings for its storage and- protection when raised. ¡ These conceded and evident limitátions upon the title mentioned in the statute, as" conveyed by the acknowledgment and recording of the plat, show that the true construction of the term, “ fee simple title,” is not the same as is usually given to it in cases of ordinary contract and grant. What then is the meaning of the statute? In my opinion it means, that, by the acknowledgment and recording of the plat, the city is invested with the absolute right to appropriate the streets and alleys to any and all the purposes for which streets and alleys are properly used by cities. For instance, it was held by this court in The City of Dubuque v. Maloney (9 Iowa, 450), that, under a dedication of a street, at the common law, the city acquired no interest in the soil or legal possession and no right to use the streets for the purpose of constructing a cistern, but only an easement comprehending merely the right of the public to pass and repass, and to do all acts necessary to keep it in repair. Now, under our statute, a different and much greater right passes to the city. It acquires the right for the public to pass and repass, not only, but it has the right to build cisterns, lay gas and water pipes, sewers, or, if need be, to construct subterraneous passways, or the like. In other words, it may do every thing which *249any absolute fee simple owner could do, with only this limitation, to wit: the use must relate to the purposes for which the dedication was made.
If a market square is dedicated, or a lot for school purposes, they must be used for the purposes to which they are respectively dedicated. The city could not open and work a coal mine on them, for the reason that they were not dedicated for such use.
If, in the case of a street, it became necessary or dient in the judgment of a city to grade down a h|fl oj mound in the street, and in doing so a stone quarry sh be found, the city would have the right to use taken out; so of sand, clay, coal or the like. 'ifi
I have not the opportunity to further enlarge, lye) only state the substance of my view. I do not think city entitled to recover from the defendant the value of the coal mined by him; but, if such mining operations have in any way injured the city, or may injure it, by rendering it more expensive to construct any of the improvements connected with any of the uses to which streets are or may be applied, the city may recover for such injury; or it might, under proper circumstances, enjoin the dedicator from prosecuting any mining or other operations which might thus prejudice it.